68 F.3d 476
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles WILLIAMS, Plaintiff-Appellant,v.COMMISSIONER OF SOCIAL SECURITY, Defendant-Appellee.
No. 94-2062.
United States Court of Appeals, Sixth Circuit.
Oct. 6, 1995.

1
Before:  MARTIN and BOGGS, Circuit Judges;  and HOOD, District Judge.*

ORDER

2
Charles Williams appeals a district court order affirming the Secretary's denial of his application for supplemental security income (SSI) benefits.  The parties have waived oral argument, and this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Williams filed applications with the Secretary, seeking SSI benefits.  He alleged that he suffered from post-poliomyelitis syndrome.  Following a hearing, the administrative law judge (ALJ) determined that Williams was not disabled because he had the residual functional capacity to perform a significant number of jobs in the regional and national economy.  Upon review, the Appeals Council affirmed the ALJ's determination.  Williams then filed a complaint seeking judicial review of the Secretary's decision.  Over Williams's objections, the district court adopted the magistrate judge's report and recommendation, concluded that the Secretary's decision was supported by substantial evidence, and granted summary judgment for the defendant.  Williams has filed a timely appeal.


4
Upon review, we determine that substantial evidence exists to support the Secretary's decision.  Brainard v. Secretary of Health and Human Servs., 889 F.2d 679, 681 (6th Cir.1989) (per curiam).  The ALJ properly concluded that Williams retained the residual functional capacity to perform the full range of sedentary work and he did not improperly disregard the supplemental report submitted by Dr. Vitu.  See Bogle v. Sullivan, 998 F.2d 342, 347-48 (6th Cir.1993).  While Williams challenged in the district court the hypothetical question posed by the ALJ to the vocational expert, he does not raise this issue on appeal and it is, therefore, considered abandoned and not reviewable.  Boyd v. Ford Motor Co., 948 F.2d 283, 284 (6th Cir.1991), cert. denied, 503 U.S. 939 (1992).


5
Accordingly, we affirm the district court's judgment.



*
 The Honorable Joseph M. Hood, United States District Judge for the Eastern District of Kentucky, sitting by designation